Citation Nr: 1303171	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee disability, to include as secondary to service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran perfected his appeal in this case in June 2008.  At that time, he requested a hearing before a Veterans Law Judge at the RO.  He also indicated that he wanted a local hearing with the Decision Review Officer (DRO).  

The RO provided notice of a Travel Board hearing for February 12, 2009, in November 2008.  Based on evidence in the record, the Veteran cancelled his hearing request on the date of the scheduled hearing.  38 C.F.R. § 20.703(e) (2012).  The Veteran had an informal conference with the DRO on that date.

The Veteran's claim originally involved service connection for both knees.  He was granted service connection for a left knee disability in March 2009.  The RO continued to deny service connection for a right knee disability and issued the Veteran a supplemental statement of the case (SSOC) for that issue in March 2009.

The Veteran continued to express his disagreement with the denial of service connection for a right knee disability.  He submitted a statement to that effect and a VA Form 9, Appeal to Board of Veterans' Appeals, in March 2009.  This submission was not a substantive appeal as the right knee issue was already on appeal.  On the Form 9 the Veteran checked the block to show that he did not desire a Board hearing in his case.  

The RO proceeded to schedule the Veteran for a Travel Board hearing on July 13, 2009.  Notice of the hearing was provided to the Veteran in April 2009.  In a July 2009 statement, date stamped as received after the date of the hearing, the Veteran withdrew from appeal his claim for a higher rating for hearing loss.  He also withdrew his request for a Board hearing.  

The case was previously before the Board in April 2012.  The case was remanded for additional development.  The development was completed and the case was returned to the Board in November 2012.

The Veteran submitted a statement that was received at the Board in December 2012.  In regard to his hearing that was scheduled for July 2009, the Veteran explained that he reported for the hearing with his wife.  He said he was informed that his representative, who had his claims folder, had not arrived for the hearing.  The Veteran said he left and thought his hearing would be re-scheduled.

A review of entries in the Veterans Appeals Control and Locator System (VACOLS) does not reflect that the Veteran's hearing was scheduled, despite the presence of the letter of April 2009.  Further, there is no entry to reflect that the Veteran failed to appear for the hearing or that his request for the hearing was withdrawn.  

In light of the Veteran's statement regarding the absence of his representative and his records at the scheduled hearing and his expectation that his hearing would be re-scheduled, the Board will remand the case to afford the Veteran an opportunity for his hearing.  As the Veteran was not clear as to his choice of a Board hearing, video conference or Travel Board, he will be given an opportunity to elect which type of hearing he desires.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to clarify whether he desires a Travel Board or video conference hearing.  After the Veteran makes his election, he should be scheduled, as appropriate, for his hearing.  

2.  If the Veteran elects to have a video conference hearing, he and his representative should be afforded an opportunity to review the claims folder before it is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


